SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

82
KA 10-02200
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DIANA M. FLINN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered July 2, 2010. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Flinn ([appeal No. 1] ___ AD3d ___
[Feb. 10, 2012]).




Entered:   February 10, 2012                       Frances E. Cafarell
                                                   Clerk of the Court